Citation Nr: 9916679	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-41 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  In a May 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective October 28, 1993.

3.  Medical findings that supported the RO's grant of service 
connection indicated that the veteran's PTSD was "definite" 
in nature and primarily manifested by depression, anger, 
frustration and poor self-esteem, as well as unresolved 
issues and nightmares about his tour of duty in the Republic 
of Vietnam.  

4.  The veteran's service-connected PTSD is currently no more 
than mild in nature, and is primarily manifested by mildly 
depressed mood and tearful affect with a Global Assessment of 
Functioning (GAF) score of 68-70.  


CONCLUSIONS OF LAW

1.  The criteria for an original disability rating of 30 
percent for service-connected PTSD were met from October 28, 
1993, to January 9, 1999.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411  (1996); 
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411  (1998).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected PTSD after January 9, 1999, are 
not met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.132, DC 9411  (1996); 38 C.F.R. § 4.130, Part 4, DC 9411  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for PTSD and has 
appealed the initial assignment of less than full benefits.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (where a 
veteran appeals the RO's initial assignment of a rating, for 
a service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he has established a well-grounded claim).  The 
veteran has not alleged that there is evidence available and 
not currently of record in support of his claim.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no treatment for PTSD or any 
other psychiatric problems.  Both the veteran's October 1967 
induction medical examination report and July 1969 separation 
medical report indicate that his psychiatric status was 
normal.  In a July 1969 separation medical history report, 
the veteran indicated that he had frequent trouble sleeping 
and nervous trouble.  The physician remarks were "nervous 
stomach."

Service personnel records show that the veteran served in the 
Republic of Vietnam during the Vietnam era.  His main 
occupational specialty was a light weapons infantryman.  He 
received the Combat Infantryman Badge, as well as other 
service medals and commendations.

A January 1971 private social history record indicates that 
the veteran's family sought to have him committed due to his 
conduct at home.  The family indicated that the veteran's 
personality completely changed after returning from service.

A March 1974 VA admission report indicates that the veteran 
was admitted for chest pain, arm numbness, and groin pain.  
The veteran reported feelings of anxiety with pressure of 
speech, and of guilt about killing people in Vietnam.  
Objective examination was essentially normal, except for the 
veteran's somatizations.

A February 1980 VA admission record reflects that the veteran 
was seen with complaints of difficulty adjusting to civilian 
life since service.  PTSD was noted as a possibility.  
Another February 1980 record indicates that he felt 
depressed.  Mental status examination revealed that he was 
tearful and had slightly increased psychomotor activity.  His 
mood was depressed and speech pressured.  Judgment and 
insight were poor.  Affect was agitated and depressed, but 
appropriate.  Impression was anxiety neurosis.

On the occasion of an April 1994 VA PTSD examination, the 
veteran reported that he was in combat during Vietnam war and 
saw many people killed.  He reported several prior 
hospitalizations, during which times he was diagnosed with 
anxiety neurosis and depression.  The report indicates that 
the veteran started drinking alcohol at the age of 20, and 
had polysubstance use in 1968-69.  He reported going to 
college with plans to graduate in May 1994.  Mental status 
examination revealed that he had a very depressed mood and 
was very emotional and anxious.  He was very isolated and 
very impatient with other people.  He had many somatic 
complaints.  His participation in Vietnam was drastic and 
affected his life.  He denied any type of hallucinations and 
had no paranoid ideation.  He was well-oriented.  He admitted 
to nightmares about Vietnam and was restless answering 
questions about it.  At times, his stream of thought was 
slow, although his general knowledge was adequate.  He was 
motivated to finish school.  He denied suicidal or homicidal 
ideation.  His overall judgment and insight was fair.  
Impression was that he fit the criteria for PTSD, but that he 
also fit the criteria for anxiety disorder with depressive 
features.

Letters from a social worker at the Miami Vet Center are 
dated in December 1994 and February 1997.  They reflect that 
the veteran had been seen at the clinic since October 1993.  
They indicate that he experienced life-threatening incidents 
during combat service and that he had a significant amount of 
anger and frustration as a result, which severely affected 
his life in many areas, including his work capabilities.

The most recent medical evidence is a January 1999 VA PTSD 
examination report.  It reflects, according to the veteran, 
that he had experienced poor sleep and irritability since 
returning from Vietnam, although the irritability had 
improved over time.  He reported nightmares about Vietnam.  
He indicated several admissions for psychiatric problems in 
the past, but none in the last 10 years; he was on no 
psychiatric medications.  Social history revealed that he had 
graduated from law school and was working as an attorney out 
of his house.  He had prior experience buying and selling 
restaurants.  Mental status examination revealed that he was 
well-dressed and cooperative.  Psychomotor activity was 
normal.  Mood was mildly depressed.  Affect was mildly 
tearful.  There were no psychotic symptoms reported or noted.  
The veteran denied suicidal or homicidal ideation.  He was 
alert and well-oriented.  Concentration, calculation, 
insight, and judgment were fair.  Diagnosis was PTSD.  A 
Global Assessment of Functioning (GAF) score of 68-70 was 
provided.  The examiner remarked that the veteran had 
symptoms meeting criteria for PTSD, but that he appeared to 
have adapted somewhat in his occupational field, noted by 
success in managing restaurants and being able to obtain a 
law degree.  He had some difficulty keeping his law job in a 
successful area and appeared to be somewhat socially 
isolative with no marital relationship.

III.  Analysis

The Board notes that the regulations pertaining to 
psychiatric disorders changed during the pendency of the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals) has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).

Under the current regulations, a 10 percent disability rating 
is warranted for PTSD with "[o]ccupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication."  38 C.F.R. § 4.130, DC 
9411  (1998)

A 30 percent rating is warranted for PTSD when there is 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  Id.

A 50 percent disability evaluation is warranted when PTSD 
reflects "[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  Id.

Under the old regulations, a 10 percent rating was warranted 
for symptoms of emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
less than that necessary for a 30 percent rating.  A 30 
percent rating was to be assigned to psychiatric disorders 
involving "[d]efinite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment."  38 C.F.R. 
§ 4.132, DC 9411  (1996

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."

A 50 percent rating was warranted when the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired" and "[b]y reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels or so reduced as to result in considerable 
industrial impairment."  Id.

b.  Staged rating for PTSD

The Board finds, as pointed out by the veteran's accredited 
representative, that the veteran appealed the initial 
assignment of a 10 percent disability rating for his service-
connected PTSD.  This necessitates that the Board consider 
not only whether he is currently entitled to an increased 
disability rating for his service-connected PTSD, but also 
whether or not he was entitled to an increased disability 
rating at any time since the effective date of his initial 
grant of service connection, even if only temporarily.  
Fenderson v. West, 12 Vet. App. 119, 126 (separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings) 
(citations omitted); see 38 C.F.R. §§ 3.400, 3.500  (1998).  
In this regard, the Board finds that the medical evidence of 
record at the time of the RO's initial grant of service 
connection is most probative.  Id.

In its May 1994 decision, the RO granted entitlement to 
service connection for PTSD, effective October 28, 1993.  At 
the time of its decision, the medical evidence consisted of 
the service medical records and the April 1994 VA PTSD 
examination report, the latter being the most probative 
evidence of the veteran's psychiatric status at the time of 
his claim.

As stated above, the 1994 VA PTSD report indicates that he 
had a very depressed mood and was very emotional and anxious.  
He was very isolated, impatient, and restless.  His stream of 
thought was occasionally slow, although his general knowledge 
was adequate.  His overall judgment and insight was fair.  
The Board finds that these symptoms are most closely 
reflective of a 30 percent disability rating.  They suggest 
"definite" occupational and social impairment, 38 C.F.R. 
§ 4.132, DC 9411  (1996), and a "decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks."  38 C.F.R. § 4.130, DC 9411  (1998).

In light of the above, the Board finds that the veteran's 
PTSD symptoms were 30 percent disabling from October 28, 
1993, to January 9, 1999.  Therefore, to this extent, the 
Board grants his appeal for an increased original disability 
rating.  Although not currently entitled to a 30 percent 
disability rating, the Board is of the opinion, based on the 
medical evidence of record at the time of the RO's original 
decision, that a 30 percent disability rating was warranted 
during the stated time period.

At the same time, the Board finds that a rating in excess of 
30 percent was not warranted.  Although the evidence at that 
time indicates that the veteran was very depressed, tearful, 
impatient, and experienced recurring nightmares, there is no 
medical evidence indicating that he had a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, or 
impairment of short-and long-term memory , 38 C.F.R. § 4.130, 
DC 9411  (1998), or, alternatively, "considerable" 
industrial impairment.  38 C.F.R. § 4.132, DC 9411  (1996).  
He denied any type of hallucinations and had no paranoid 
ideations.  He was well-oriented.  He was attending college 
during this time, was motivated, and was soon to receive his 
degree.

Therefore, the Board concludes that the veteran was entitled 
to a 30 percent disability rating from October 28, 1993, to 
January 9, 1999.

a.  Current rating for PTSD

In this case, the Board finds that the veteran's PTSD is 
currently not of such severity as to warrant a disability 
rating in excess of 10 percent, under either the old or 
amended regulations.  It finds that his symptoms most closely 
reflect his current 10 percent rating.

In arriving at its decision, the Board finds that the January 
1999 VA examination report is the most probative medical 
evidence as to the current status of the veteran's PTSD.  It 
is both by far the most recent medical evidence and is the 
product of a very thorough, specific PTSD evaluation by a 
trained PTSD examiner.  That report indicates that the 
veteran had complaints of poor sleep and irritability, but 
his irritability had improved.  The examiner noted that he 
had had no psychiatric admissions over the last 10 years and 
that he had recently graduated from law school and was 
working as an attorney.  Mental status examination was 
remarkable only for some mild depression and tearfulness.  A 
GAF score of 68-70 was provided and the examiner remarked 
that the veteran had occupational successes.  The veteran was 
noted to have some difficulty keeping his law job in a 
successful area and had some isolative traits.  Overall, 
these manifestations are clearly representative of the 
current 10 percent disability rating.  These symptoms are 
indicative of "mild" social and occupational impairment, 
the basic standard under both the old and amended psychiatric 
regulations.  38 C.F.R. § 4.132, DC 9411  (1996); 38 C.F.R. 
§ 4.130, DC 9411 (1998).  

The Board has considered the other medical evidence of 
record.  However, most of it is too dated to be considered 
probative of the veteran's current psychiatric status.  The 
claims file does contain a 1997 letter from the Miami Vet 
Center indicating that the veteran's PTSD symptoms involved 
unresolved issues, depression, poor self-esteem, nightmares, 
significant anger, frustration, and other manifestations.  
However, the letter provides no results of mental status 
examination.  It also shows no objective findings made by a 
psychiatrist or licensed physician.  In addition, the Board 
also finds that the letter is a verbatim copy of the Miami 
Vet Center's December 1994 letter, suggesting a type of form 
letter.

Overall, the Board finds that the medical evidence currently 
supports the veteran's 10 percent disability rating for PTSD, 
at least since the date of the most recent VA PTSD 
examination, January 9, 1999.


ORDER

A 30 percent original disability rating, and no more, for 
service-connected PTSD from October 28, 1993, to January 9, 
1999, is granted, subject to the controlling criteria 
applicable to the payment of monetary benefits.

An increased disability rating for service-connected PTSD, 
evaluated as 10 percent disabling, after January 9, 1999, is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

